 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     BBC GROUP NV LLC, a Nevada Limited
 9   Liability Company,                                  Case No. C18-1011 RSM

10                   Plaintiff,                          ORDER GRANTING IN PART
                                                         MOTION FOR PRELIMINARY
11       vs.                                             INJUNCTION
     ISLAND LIFE RESTAURANT GROUP
12   LLC, et al.,
13                    Defendants.
14

15                                        I.      INTRODUCTION

16             This matter comes before the Court on the Motion for Preliminary Injunction filed by
17   Defendants Island Life Restaurant Group, LLC (“Island Life”) and co-owners Alex Prindle and
18
     Brian O’Connor. Dkt. #27. Defendants seek an Order enjoining Plaintiff BBC Group NV, LLC
19
     (“BBC Group”) from use of the name “BOKBOK,” or marks of “bok a bok” or “BOCBOC” for
20
     the pendency of this litigation, or in the alternative enjoining BBC Group from expanding its
21

22   business into Western Washington. Id.; see also Dkt. #30. BBC Group opposes. Dkt. #29.

23   Neither side has requested oral argument, and the Court has determined that it can rule on this

24   Motion without a hearing given the vast majority of material facts that are not in dispute. For the
25
     reasons set forth below, the Court now GRANTS IN PART Defendants’ Motion.
26

27
      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 1
 1                                          II.     BACKGROUND

 2          In 2015, Island Life was formed as a restaurant operation business. Dkt. #28 (“Prindle
 3
     Decl.”) at ¶ 3. Alex Prindle and Brian O’Connor are co-owners of Island Life, the “bok a bok”
 4
     restaurants, and Bok World, LLC. Id. at ¶ 1-2.
 5
            In March of 2016 Island Life started to use the name “bok a bok.” Id. at ¶ 7. That June
 6
     Island Life opened their first restaurant under that name. Id. at ¶ 4. The logo shows the words
 7

 8   “bok a bok” in lower case letters in various formats along with a minimalistic depiction of a

 9   chicken head in yellow, red and black. A domain name was registered on March 7, 2016. Id. at ¶
10   7. This logo is on their website and throughout the restaurants.
11
            On March 17, 2017, Island Life applied to have its name trademarked. Id. at ¶ 8, Ex. 1.
12
     The “bok a bok” trademark was registered on October 3, 2017, under trademark number 5301484.
13
     The business quickly expanded to three restaurants. Id. at ¶ 4. Before this lawsuit was filed, there
14

15   were plans for two more restaurants to be opened in the near future. Id. at ¶ 18.

16          In February of 2018, Island Life started receiving employment applications for a

17   “BOKBOK” restaurant in the planning stages near Las Vegas that was owned by BBC Group. Id.
18   at ¶ 10. On February 16, 2018, Island Life sent BBC Group a cease and desist letter demanding
19
     that it stop using the name “BOKBOK.” This was prior to the opening of the Las Vegas restaurant.
20
     Id. at ¶ 11, Ex. 2. In the letter, Alex Prindle stated the following:
21
                    I am the Co-Founder of Island Life Restaurant Group LLC, which
22                  owns and operates two “Bok a Bok Fried Chicken” restaurants. I am
23                  writing on behalf of the company to let you know we have
                    trademarked the “Bok a Bok” name with the United States Patent
24                  and Trademark Office. For your reference, the trademark number is
                    5301484.
25
                    We trust that this matter can be resolved amicably and respectfully
26
                    ask that you cease and desist the use of the Bok Bok name.
27
      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 2
 1   Id.

 2          BBC Group responded, asking if Island Life would feel differently if BBC Group changed
 3
     its restaurant’s name to “Boc Boc” or “Boq Boq.” Id. at ¶ 12, Ex. 3. BBC Group planned to sell
 4
     “rotisserie chicken, shawarma, and… Mediterranean and Levantine inspired cuisine.” Id. The
 5
     letter indicated BBC Group was planning to open at least five locations in the next year and that it
 6
     thought it was “in everyone’s interest to work something out amicably.” Id.
 7

 8           BBC Group did not change its restaurant’s name or reach an amicable agreement with

 9   Island Life. Two months later BBC Group acquired a third party mark “BOCBOC Chicken
10   Delicious and Design” from a restaurant in New York, asserting a first use as early as April 1,
11
     2012. Dkt. #29-1. The parties dispute whether this assignment included associated goodwill.
12
            The agreement between BBC Group and the owner of the restaurant in New York states
13
     that BBC Group was to get the “BOCBOC Chicken Delicious and Design” trademark and
14

15   associated goodwill in exchange for $50,000. Dkt. #29-2. BBC Group licensed back the

16   trademark to the restaurant in New York. Id. The agreement requires the New York restaurant to

17   “operate its business in accordance with the same requirement of production and service with
18   respect to the Goods and Services as in the past,” and to “maintain the quality of the Goods and
19
     Services…” Id. at 5. The Agreement explicitly mentions that the Seattle restaurant Bok a Bok is
20
     believed to be infringing on this trademark. Id.
21
            On July 11, 2018, BBC filed this lawsuit. Dkt. #1.
22

23          BBC Group opened its first restaurant on August 11, 2018, and sent their own cease and

24   desist letter to Island Life. Prindle Decl. at ¶ 13, Ex. 4. The letter stated BBC Group had acquired

25   the trademark BocBoc and had the senior rights to the mark. The letter demanded that Island Life
26
     cease using the name Bok a Bok. As an alternative, the letter offered a license to use the name
27
      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 3
 1   “for the time being,” with the requirements that Island Life not expand beyond their second

 2   restaurant. See id.
 3
            The parties appear to agree that there has been ongoing confusion between the marks. Mr.
 4
     Prindle states in his declaration that Island Life has received communications from multiple
 5
     vendors meant for the BBC restaurant in Nevada. Id. at ¶ 15. Island Life has been erroneously
 6
     reported in a magazine as expanding to Nevada. Id. BBC cites to confusion in internet searches.
 7

 8   Dkt. #29 at 3.

 9          Island Life states that it has cancelled plans to open new restaurants in the Western
10   Washington area given this lawsuit. Prindle Decl. at ¶¶ 18–19. Island Life details other various
11
     ways they have been injured, mainly by failing to expand. Id. at ¶ 20.
12
            BBC indicates in briefing that it intends to expand specifically into the Seattle market
13
     within the next 18 months. Dkt. #29 at 1.
14

15                                            III.   DISCUSSION

16      A. Legal Standard for Preliminary Injunctions

17          Trademarks registered after 1946 are protected by the Lanham Act. 15. U.S.C. §§1051,
18   1141. Injunctive relief is an equitable remedy provided for under the Act to protect registered
19
     trademarks. 15 U.S.C. §1116(a).
20
            In determining whether to grant a preliminary injunction, this Court considers: (1) the
21
     likelihood of the moving party’s success on the merits; (2) the possibility of irreparable injury to
22

23   that party if an injunction is not issued; (3) the extent to which the balance of hardships favors the

24   moving party; and (4) whether the public interest will be advanced by the injunction. See Miller

25   v. Cal. Pac. Med. Ctr., 19 F.3d 449, 456 (9th Cir. 1994); Los Angeles Mem’l Coliseum Comm’n v.
26
     Nat’l Football League, 634 F.2d 1197, 1201 (9th Cir. 1980). The Ninth Circuit has often
27
      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 4
 1   compressed this analysis into a single continuum where the required showing of merit varies

 2   inversely with the showing of irreparable harm. See Prudential Real Estate Affiliates, Inc. v. PPR
 3
     Realty, Inc., 204 F.3d 867, 874 (9th Cir. 2000). Thus, Island Life will be entitled to preliminary
 4
     relief if it is able to show either: (1) probable success on the merits and the possibility of irreparable
 5
     harm; or (2) the existence of serious questions going to the merits and a fair chance of success
 6
     thereon, with the balance of hardships tipping sharply in favor of an injunction. Miller, 19 F.3d at
 7

 8   456.

 9           1. Likelihood of Success on the Merits
10           To prevail on an infringement claim, a party must prove: (1) the trademark is a valid,
11
     protectable trademark; (2) it owns the trademark; and (3) the opposing party used the trademark
12
     or a similar trademark without consent in a manner likely to cause confusion among ordinary
13
     consumers as to the source, sponsorship, affiliation, or approval of goods. 15 U.S.C. §1114(1);
14

15   Lahoti v. VeriCheck, Inc., 586 F.3d 1190, 1196 (9th Cir. 2009).

16           The parties do not appear to dispute that there is confusion or the potential for confusion

17   between the two companies’ marks. See Dkt. #27 at 9–13; Dkt. #29 at 3 (“the confusingly similar
18   BOCBOC registration was missed and a federal registration for BOK A BOK… issued to Island
19
     Life…. Similarities of BOK A BOK with the BOCBOC mark’s use for identical products yield
20
     internet search results likely to confuse a consumer as to the source of the restaurant services and
21
     fare respectively provided under the BOCBOC and BOK A BOK marks.”).
22

23           BBC Group does not contest that Island Life owns a federal registration for “bok a bok,”

24   registration number 5301484, with a filing date of 03/17/17, and a registration date of 10/03/17.

25   See Prindle Decl. ¶ 8-9, Ex. 1. This registration predates the opening of BBC’s planned restaurants,
26
     and predates the assignment of the mark “BOCBOC Chicken Delicious” to BBC. Island Life
27
      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 5
 1   argues that “BBC does not have a valid, protectable interest in “BOKBOK” because the

 2   assignment on which it relies is a sham.” Dkt. #27 at 8.
 3
            “The law is well settled that there are no rights in a trademark alone and that no rights can
 4
     be transferred apart from the business with which the mark has been associated.” E. & J. Gallo
 5
     Winery v. Gallo Cattle Co., 967 F.2d 1280, 1289 (9th Cir. 1990) (citing Mister Donut of America,
 6
     Inc. v. Mr. Donut, Inc., 418 F.2d 838, 842 (9th Cir. 1969)). It is not necessary that the entire
 7

 8   business or its tangible assets be transferred; it is the goodwill of the business that must accompany

 9   the mark. Id. (citing Money Store v. Harriscorp Fin., Inc., 689 F.2d 666, 676 (7th Cir. 1982)). As
10   the Lanham Act states, a mark is “assignable with the goodwill of the business in which the mark
11
     is used, or with that part of the goodwill of the business connected with the use of and symbolized
12
     by the mark.” 15 U.S.C. § 1060. The purpose behind requiring that goodwill accompany the
13
     assigned mark is to maintain the continuity of the product or service symbolized by the mark and
14

15   thereby avoid deceiving or confusing consumers. Gallo Winery, 967 F.2d at 1289 (citing 1 J.

16   McCarthy, Trademarks and Unfair Competition § 18:1(C) (2d ed. 1984)).

17          The parties disagree on whether goodwill has been transferred here. Island Life defines
18   goodwill as “the advantage or benefit, which is acquired by an establishment, … in consequence
19
     of the general public patronage and encouragement which it receives from constant or habitual
20
     customers.” Dkt. #27 at 9 (citing Newark Morning Ledger Co. v. United States, 507 U.S. 546,
21
     555, 113 S.Ct. 1670 (1993).        Black’s Law Dictionary defines goodwill as “[a] business’s
22

23   reputation, patronage, and other intangible assets…” Goodwill, Black’s Law Dictionary (10th Ed.

24   2014). Island Life offers little concrete evidence of a failure to transfer goodwill, but analyzes this

25   situation thusly:
26
                    The “BOCBOC Chicken Delicious” mark comes from a single
27                  restaurant in New York, and BBC still permits that restaurant to use

      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 6
 1                    the mark. The New York Restaurant serves Korean fried chicken,
                      and the Nevada restaurant serves rotisserie and Mediterranean fare.
 2                    There is no evidence that any of the New York customers followed
                      the assignment to the Nevada restaurant, so no goodwill followed
 3
                      the assignment. It does not appear that BBC has ever used the
 4                    “BOCBOC Chicken Delicious” mark, and instead BBC continues to
                      use only the name “BOKBOK.”
 5
     Dkt. #27 at 9.
 6
             BBC Group argues that the assignment agreement expressly includes goodwill and that
 7

 8   “[l]ongstanding and resounding Ninth Circuit precedent dictates that assignment/license-back

 9   agreements are presumed to be valid transfers of a trademark and its associated goodwill.” Dkt.
10   #29 at 4 (citing Gallo Winery, supra; Visa, U.S.A., Inc. v. Birmingham Trust National Bank, 696
11
     F.2d 1371, 1377 (Fed. Cir. 1982)). As stated by BBC Group, the rationale underlying such court
12
     decisions is that where “the assignor-licensee ... continue[s] to conduct the same business or
13
     provide the same services under the mark,” the license-back ensures continuity of the mark and
14

15   protects customers from deception. Id. (citing Visa, supra).

16           Based on the available facts, the Court is convinced by Island Life’s argument and the

17   undisputed circumstances of the transfer that BBC Group has failed to acquire goodwill from the
18   New York restaurant. Instead, the goodwill acquired appears to be merely words on a page. This
19
     conclusion is supported by the fact that the restaurant operated by the assignor in New York serves
20
     different fare from BBC Group’s planned restaurants in Nevada,1 and the strong likelihood that
21
     none of the habitual patronage or reputation transferred between BOCBOC Chicken Delicious and
22

23   the Bok Bok restaurants across the country. On this record, it is far more likely that BBC Group

24   was motivated to acquire the BOCBOC name to support its wholly unrelated restaurant’s effort to

25

26     1
         BBC Group does not contest Island Life’s assertion that BBC Group has planned to serve Mediterranean
     inspired rotisserie chicken and that the New York restaurant serves Korean fried chicken. See Dkt. #29 at 7.
27
      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 7
 1   expand into Seattle and eliminate the potential confusion between its new restaurant and those

 2   operated by Island Life. In sum, the Court agrees with Island Life that it is sufficiently likely that
 3
     Island Life has a valid protected interest in its registered mark, and that BBC does not have a valid
 4
     mark that can be infringed upon. Island Life is likely suffering some harm from customer and
 5
     vendor confusion. Thus, the Court finds here that Defendants have shown likelihood of success
 6
     on the merits in this case.
 7

 8          2. Irreparable Harm

 9          The Court now turns to Island Life’s assertions of irreparable harm. For the reasons
10   discussed by Island Life, the Court agrees that Island Life will suffer substantial and irreparable
11
     harm – customer confusion, loss of goodwill, vender confusion, lost profits – unless Plaintiff is
12
     enjoined from use of the name “BOKBOK,” or marks of “bok a bok” or “BOCBOC” in Western
13
     Washington for the pendency of this litigation. See Dkt. #27 at 14. Island Life has failed to
14

15   demonstrate substantial irreparable harm will occur if BBC Group continues to use these marks

16   outside of Western Washington, as the potential for customer confusion is drastically reduced.

17   The Court notes that granting this limited preliminary injunction is most likely to maintain the
18   status quo.
19
            3. Balance of Equities
20
            In examining this factor, the Court “must balance the competing claims of injury and must
21
     consider the effect on each party of the granting or withholding of the requested relief.” Winter v.
22

23   NRDC, Inc., 555 U.S. 7, 24, 129 S. Ct. 365 (2008). Based on the record before it, the Court agrees

24   with Island Life that “BBC would have essentially lost nothing by changing its name before

25   opening the doors to its first restaurant,” and that “Island Life would lose everything if it could not
26
     use its mark, including its goodwill, and would face the great expense of renaming all of its
27
      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 8
 1   restaurants, merchandise, and business materials.” Dkt. #30 at 2–3. BBC offers no evidence or

 2   argument to the contrary. Accordingly, the balance of equities tips in favor of Island Life, especially
 3
     given the limited scope of this injunction.
 4
            4. Public Interest
 5
            Finally, the Court addresses whether an injunction is in the public interest. At this time,
 6
     the Court finds that the public interest weighs in favor of granting this injunction to avoid the
 7

 8   potential for consumer confusion in the region where Island Life is currently operating three

 9   restaurants.
10      B. Required Security under Rule 65(c)
11
            “The Court may issue a preliminary injunction… only if the movant gives security in an
12
     amount that the court considers proper to pay the costs and damages sustained by any party found
13
     to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c).
14

15          The Ninth Circuit has recognized that Rule 65(c) “invests the district court with discretion

16   as to the amount of security required, if any.” Johnson v. Couturier, 572 F.3d 1067, 1086 (9th Cir.

17   2009) (internal quotations omitted). The district court may therefore “dispense with the filing of a
18   bond when it concludes that there is no realistic likelihood of harm to the defendant from enjoining
19
     his or her conduct.” Id.
20
            The parties have not addressed the issue of security. The Court will direct the parties to
21
     meet and confer about this issue and file separate briefing.
22

23                                          IV.     CONCLUSION

24          The Court, having considered the parties’ briefing, the declarations and exhibits in

25   support thereof, and the remainder of the record, hereby finds and ORDERS:
26
            1. Island Life’s Motion for Preliminary Injunction (Dkt. #27) is GRANTED IN PART.
27
      ORDER GRANTING IN PART MOTION FOR PRELIMINARY
      INJUNCTION - 9
 1        2. Plaintiff BBC is hereby ENJOINED from expanding into the Western Washington

 2           market by opening any restaurants using any of the contested marks in the region or
 3
             communicating in any way, directly or indirectly, with vendors, potential customers,
 4
             or other businesses in the region in furtherance of expanding such restaurants in the
 5
             region.
 6
          3. This preliminary injunction is effective as of the date of this Order and will remain in
 7

 8           effect until the resolution of this matter or as otherwise directed by the Court.

 9        4. The Court DIRECTS the parties to meet and confer, then file supplemental briefing,
10           not to exceed six (6) pages, as to the necessity of security under Rule 65(c). This
11
             briefing is due no later than seven (7) days from the date of this Order.
12

13
          DATED this 28th day of March 2019.
14

15

16                                              A
                                                RICARDO S. MARTINEZ
17                                              CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING IN PART MOTION FOR PRELIMINARY
     INJUNCTION - 10
